Citation Nr: 1141449	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  His military awards include the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the May 2007 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective April 20, 2006.  In May 2008 rating decision, the RO denied service connection for bilateral hearing loss.  

In February 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is also of record.  

During the August 2011 hearing, the Veteran's representative indicated that he would be submitting copies of private audiometric testing which had been submitted to the RO in June 2011, but were not associated with the claims file.  This evidence was received in September 2011.  Although, during the August 2011 hearing, the Veteran's representative indicated that this evidence would be accompanied by a waiver of RO consideration, such a waiver was not included.  Nevertheless, as these records of audiometric testing are not pertinent to the claim decided herein, regarding entitlement to a higher initial rating for PTSD, a remand for RO consideration is not necessary.  As the claim for service connection for bilateral hearing loss is being remanded, the agency of original jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2011).

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by sleep impairment, nightmares, intrusive thoughts, flashbacks, irritability, anger, hypervigilance, depressed and anxious mood, panic attacks, checking behavior, and some impairment in concentration, thinking, and memory; these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for PTSD was received in April 2006.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in May 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the RO issued a November 2006 rating decision denying service connection for PTSD.  In the May 2007 rating decision, the RO subsequently granted service connection for PTSD.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in the May 2006 VCAA letter.  
  
The Board notes that the claim for a higher initial rating for the Veteran's service-connected PTSD is a downstream issue, which was initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice in this case.  

Review of the claims file also shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In this regard, the report of a December 2006 private psychological evaluation has been associated with the claims file.  The Veteran was also provided with a VA examination to assess the current nature of his PTSD in May 2010.  

The Board has considered the Veteran's assertions regarding the adequacy of his May 2010 VA examination.  Notably, in his April 2011 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative asserted that the May 2010 VA examination sufficiently described the Veteran and his current state of disability.  Nevertheless, during the August 2011 hearing, the Veteran's representative argued that the VA examination was very short and sparse in questions.  [Parenthetically, the Board notes that the representative may have been referring to the December 2006 private evaluation, as he referenced a Global Assessment of Functioning (GAF) score of 46, the score assigned during that evaluation; the GAF score on VA examination in May 2010 was 55.]  The representative later indicated that the examiner did not ask a lot of questions regarding the Veteran's isolation.  The Board finds, however, that the May 2010 VA examination is adequate for rating purposes, as it addresses the applicable rating criteria related to the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Notably, the VA examiner reviewed the Veteran's claims file and included a discussion of the Veteran's history, including reported symptoms, including isolation.

The Board has considered that, during the May 2010 VA examination, the Veteran denied panic attacks and, during the August 2011 hearing, he testified that he experienced panic attacks a couple of times a month, although he might go a month or two without experiencing panic attacks.  Nevertheless, neither the Veteran nor his representative has specifically indicated that his PTSD has worsened since the May 2010 VA examination.  Notably, panic attacks occurring weekly or less often are contemplated in the 30 percent rating currently assigned for the Veteran's PTSD.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2011).  Thus, the Board finds that remanding for a new VA examination would serve no useful purpose and only result in delay of adjudication of the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board has further considered that the May 2010 VA examination report reflects that the Veteran received the majority of his medical treatment from his primary care provider, Dr. S.C., based out of the McLaren Medical Center.  Records of treatment from this physician and facility have not been associated with the claims file.  However, during the same examination, the Veteran reported that he had not received outpatient treatment for a mental disorder.  Most recently, during the August 2011 hearing, the Veteran testified that he did not receive treatment for PTSD.  There is simply no indication that any records of treatment from Dr. S.C. and/or the McLaren Medical Center would be pertinent to the claim herein decided.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also recognizes that, during the February 2010 DRO hearing, the Veteran testified that he would begin receiving Social Security Administration (SSA) benefits the following month; however, he added that these benefits were based on his age (as opposed to disability).  Accordingly, any SSA records are not relevant to the claim herein decided and remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In the May 2007 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective April 20, 2006, pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial rating in excess of 30 percent for service-connected PTSD is not warranted.   

The Veteran has submitted a private psychological evaluation, performed by Dr. E.M.T. in December 2006.  The Veteran described difficulty falling and staying asleep, adding that he had dreams and/or nightmares that he remembered at least twice a month.  He also described daily intermittent intrusive and involuntary thoughts regarding his Vietnam experience and reported that he had experienced flashbacks.  He added that he tried to avoid places, people, and events which reminded him of the military.  The Veteran described himself as emotionally numb and void of feeling since returning from service.  He reported that he had difficulty trusting others, had few close friends, and had rocky and difficult interpersonal relationships, although he denied losing interest in things he previously enjoyed.  He reported that he had difficulty remembering certain aspects of his traumas, as there were blanks in his memory.  The Veteran stated that he experienced frequent bouts of irritability and outbursts of anger and his concentration was "off."  In this regard, he reported that he started projects but had difficulty completing them.  He also described hypervigilance and an exaggerated startle response, reporting that he had struck out at others in the past.  

The psychologist opined that the Veteran had severe social, personal, and occupational impairment due to difficulty concentrating, short and long-term memory loss, flashbacks/intrusive thoughts, insomnia, overwhelming feelings of anger and sorrow with crying spells, being withdrawn, and moderate to severe depression.  The Axis I diagnosis was PTSD, chronic, delayed.  A GAF score of 46 was assigned.  

During the February 2010 DRO hearing, the Veteran testified that he experienced panic attacks a couple of times a month to a couple of times a week, as the frequency varied.  He stated that he was able to control his anger.  He reported memory loss, for example, he needed a list to remember items to buy at the store.  He added that he almost immediately forgot the names of family friends when introduced by his wife and had no interest in making new friends.  The Veteran reported that the only acquaintance he had was his "hunting buddy" with whom he had worked.  He stated that they had been hunting together for years.  Regarding his relationship with his wife, the Veteran testified that, for the most part, they left each other alone.  As regards the frequency of his symptoms, the Veteran reported that he experienced flashbacks, daydreaming, and rehashing things that happened in Vietnam maybe three to four times per week.  He added that he hardly ever slept through the night.  The Veteran described an isolated lifestyle, indicating that he lived on a 12-acre lot with no one around.  He denied problems with suspiciousness, but reported that he watched people.  

The Veteran was afforded a VA examination to evaluate his PTSD in May 2010.  The examiner acknowledged review of the claims file, including Dr. E.M.T.'s December 2006 evaluation.  In describing his history, the Veteran reported that he had been married twice, indicating that his first marriage was dissolved in 1975.  He added that he had been "drunk and high all of the time...it wasn't what I thought it would be."  He reported that he married his second wife in 1986, and continued to enjoy a relatively stable relationship with her.  He stated, "We are doing okay for the most part now."  He added that he and his wife had had quite a few arguments over the years, but there was never any physical violence.  Of note, in discussing his legal history, the Veteran reported that he had been arrested and subsequently briefly incarcerated for domestic violence charges, which were later dismissed after his wife refused to pursue legal action; however, he did not indicate whether this incident involved his first or second wife, and he denied a history of violence or assaultiveness.  The Veteran stated that he had three biological children and two step-children, and reported communicating with his one child a lot.  In discussing his social relationships, the Veteran reported that he went hunting with another individual once a year, but that was about it.  He added that he stayed at home by himself a lot and did not like to deal with people.  In discussing his activities and leisure pursuits, the Veteran described fishing and spending time alone in the woods.  He added that he like to play hockey, although it was becoming harder and harder with his age.  The Veteran indicated that it was hard for him to be emotionally close to others.  He described his quality of life as okay, as long as everyone left him alone, adding that he had been that way most of his life.  He stated that he did not want others getting close to him, and he kept his interactions with others very short.  

On examination, the Veteran was clean and appropriately dressed.  His psychomotor activity was restless, fatigued, and tense.  Speech was hesitant, clear, and coherent and his attitude was cooperative, attentive, suspicious, and guarded.  The Veteran's affect was described as full but constricted, and the examiner noted that he became very tearful towards the end of the examination, when describing his inability to openly express feelings towards significant others.  The examiner added that the Veteran exerted considerable effort in repressing anger and thoughts related to military trauma, which further taxed his autonomic instability and cognitive process.  The Veteran's mood was described as anxious.  In evaluating his attention, the examiner noted that the Veteran was easily distracted and had a short attention span.  The Veteran reported that he had a hard time remembering names and sitting through a movie.  He was oriented to person, place, and time.  His thought process was described as rambling, racing, and tangential and his thought content was described as preoccupation with one or two topics as well as ruminations.  There were no delusions or hallucinations and, in evaluating his judgment, the examiner noted that the Veteran understood the outcome of his behavior.  The examiner observed that the Veteran had sleep impairment and experienced intrusive recall related to military service on a bi-weekly basis.  

The examiner indicated that the Veteran had inappropriate behavior, in that he conducted weekly patrols around his home, especially when disturbed by loud and/or unexpected noises.  He also kept a firearm next to his bed.  The Veteran was also noted to have obsessive/ritualistic behavior, specifically, compulsive checking.  He denied panic attacks and homicidal thoughts.  Although he reported transient suicidal ideation, especially in times of increased situational stress, he denied any current suicidal ideation, intent or plan.  The Veteran's impulse control was described as fair and he denied any episodes of violence.  The Veteran's remote memory was normal, although his recent memory was mildly impaired and his immediate memory was moderately impaired.  The examiner commented that the Veteran continued to experience transient bouts of depressed mood, further characterized by amotivation, anhedonia, decreased libido, and residual guilt.  He added that the Veteran had moderate difficulty with shopping, traveling, and other recreational activities, slight difficulty engaging in sports or exercise, and no difficulty with household chores, toileting, grooming, self-feeding, bathing, dressing/undressing, or driving.  

The examiner provided a summary of the Veteran's PTSD symptoms, including persistent reexperiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  In describing the frequency of his PTSD symptoms, the Veteran reported that he experienced symptoms on a weekly basis and that, while he might go a few days without any significant disturbance, something would trigger his stress-induced autonomic instability and his symptoms would flare up, which would require a few moments for him to calm down and soothe himself.  The examiner described the Veteran's PTSD symptoms as moderate.  The Veteran reported that his PTSD had made him an anti-social person, stating that he had gone from being an outgoing person to just wanting to be alone.  He added that he thought his symptoms had stayed about the same over the years, stating that he had not noticed any significant increases in his behavior.  The Axis I diagnoses were PTSD, chronic, and alcohol dependence, sustained partial remission.  A GAF score of 55 was assigned.  

In providing a psychological summary, the examiner reported that the Veteran had poor sleep hygiene, chronic low energy and amotivation, continued recall of very distressing thoughts and memories of his military trauma, impaired capacity for sustained attention/concentration, compulsive checking behavior, stress-induced autonomic instability characterized by hypervigilance, exaggerated startle response, and irritability, and emotional disconnect from significant others with a limited social support network.  The examiner observed that the Veteran's alcohol abuse was not independently responsible for the Veteran's impaired psychosocial adjustment and quality of life over the years, but, rather, served as a means for him to cope with his chronic PTSD symptomatology.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  He added that the Veteran did not have deficiencies in judgment or work, but did have deficiencies in thinking, family relations, and mood.  He concluded by stating that the Veteran had reduced reliability and productivity due to his PTSD symptoms as he had generally mild to moderate deficiencies in the aforementioned areas of functioning.  

During the August 2011 hearing, the Veteran testified that he experienced panic attacks a couple of times a month, although he might go a month or two without experiencing panic attacks.  He testified that he had severe memory issues, in that he could not remember names and had problems forgetting lists, such as when his wife asked him to pick something up from the store.  He reported that he had one friend, with whom he went hunting every year.  He added that when his wife's friends came over, he left the house.  The Veteran described daydreams and nightmares, and reported that he only slept through the night maybe two or three nights a week.  He also reported checking his doors.  As regards his relationship with his wife, the Veteran indicated that they pretty much left each other alone, although he testified that they went out to restaurants, including dinner about once a month.  As regards his relationships with his children, the Veteran reported that he communicated with one of his children, but the other two wanted nothing to do with him.  

The Veteran further indicated that he had trouble understanding directions very well, even, sometimes, when instructions were in front of him.  He added that he was suspicious of people, which is why he lived on a 12-acre lot of land, and reported that he tried to avoid people.  The Veteran reported that he had retired in 1999 and kept himself occupied taking care of his residence and barn as well as his father-in-law's property.  He stated that he was the plumber, electrician, and pipefitter for his father-in-law.  He also testified that he did woodworking.  

Collectively, the aforementioned evidence reflects that, since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by sleep impairment, nightmares, intrusive thoughts, flashbacks, irritability, anger, hypervigilance, depressed and anxious mood, panic attacks, checking behavior,  and some impairment in concentration, thinking, and memory.  These symptoms are reflective of occupational and social impairment no greater than what is contemplated in the currently assigned 30 percent disability rating.

At no point since the effective date of the grant of service connection has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran to have flattened affect; circumstantial, circumlocutory, or stereotyped speech; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or other symptoms of PTSD that are characteristic of a 50 percent rating.  Rather, the May 2010 VA examiner described the Veteran's affect as full and constricted, as opposed to flattened, and, although hesitant, speech was described as clear and coherent.  While the psychologist who evaluated the Veteran in December 2006 indicated that he had impairment due to short and long-term memory loss, on VA examination in May 2010, remote memory was normal, recent memory was only mildly impaired, and immediate memory was only moderately impaired.  The evidence does not indicate that the Veteran has retention of only highly learned material or forgetting to complete tasks as a result of his service-connected PTSD.  Finally, the May 2010 VA examiner specifically found that the Veteran did not have deficiencies in the area of judgment.  

While, during the February 2010 hearing, the Veteran reported that he experienced panic attacks ranging from a couple of times a month to a couple of times a week, no mention of panic attacks was made during the December 2006 psychological evaluation and the Veteran denied panic attacks during the May 2010 VA examination.  Most recently, during the August 2011 hearing, the Veteran described panic attacks occurring a couple of times a month, although he sometimes went for a month or two without panic attacks.  

As regards difficulty in understanding complex commands, although the Veteran testified in August 2011 that he had trouble understanding directions well, during the same hearing, he reported that he cared for both his own property and the property of his father-in-law and spent time woodworking.  The fact that he is able to care for two properties and engage in a hobby such as woodworking suggests that he retains the ability to understand complex commands.  

The Board has carefully considered the fact that the May 2010 VA examiner opined that the Veteran's PTSD symptoms caused reduced reliability and productivity; however, he described the Veteran's deficiencies in thinking, family relations, and mood as generally only mild to moderate.  The Board acknowledges that the Veteran exhibits some symptoms associated with a 50 percent rating, such as impaired thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  However, as discussed above, the evidence of record indicates that the Veteran's PTSD has not been manifested by several of the symptoms contemplated in the criteria for a 50 percent rating.  Significantly, the May 2010 VA examiner described the Veteran's PTSD symptoms as only moderate.  The Board must consider the Veteran's entire symptomatology when determining the appropriate rating.  Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

Additionally, the Board acknowledges that there is some evidence of suicidal ideation, as contemplated in the criteria for a 70 percent rating.  In this regard the Veteran described transient suicidal ideation during the May 2010 VA examination; however, he denied any current suicidal ideation, intent or plan.  In an April 2011 statement, the Veteran's representative reported that the Veteran had suicidal thoughts; however, this appears to be merely a transcription of the finding from the May 2010 VA examination.  Moreover, there is no medical evidence of any of the other symptoms contemplated in the criteria for a 70 percent.  In this regard, despite the fact that the VA examiner found the Veteran to have obsessional rituals, specifically, compulsive checking, there is no indication that this behavior interferes with his routine activities.  Indeed, the same examiner noted that the Veteran had no difficulty with household chores, toileting, grooming, self-feeding, bathing, dressing/undressing, or driving.  More recently, the Veteran testified that he cares for both his and his father-in-law's property and spends time woodworking.  

Significantly, despite the May 2010 VA examiner's finding that the Veteran had impairment in family relations, the Veteran has, nevertheless, remained married to his wife for over 25 years, and their relationship has been described as stable.  During the August 2011 hearing, the Veteran reported that he and his wife went out to restaurants.  Additionally, the Veteran has maintained a good relationship with at least one of his children, continues to hunt annually with a friend, and reported during the May 2010 VA examination that he still liked to play hockey, although it was becoming more difficult with age.  

The Board further finds that neither of the GAF scores assigned since the effective date of the grant of service connection, alone, provides a basis for assigning an initial rating in excess of 30 percent for PTSD. According to DSM-IV, a GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  In this case, however, as noted above, there is no medical evidence of flat affect or circumstantial speech.  Moreover, while a GAF score ranging from 51 to 60 may be indicative of moderate difficulty in social, occupational, or school functioning, the Veteran is not working as he retired in 1999.  Notably, he reported during the August 2011 hearing that he left his job because he had enough time to retire.  There is no indication that the Veteran is in school, and, as noted above, difficulty in establishing and maintaining effective work and social relationships as contemplated in the criteria for a 50 percent rating has not been demonstrated.

While a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), the medical evidence of record does not reflect that the Veteran exhibited the symptoms identified in the DSM-IV as indicative of such a score.  In this regard, again, the record reflects that he is not working as he retired in 1999 and he has one friend with whom he hunts annually.  Moreover, although the Veteran has exhibited the obsessional ritual of compulsive checking, the record does not reflect that such ritual is severe.  As discussed above, the evidence does not indicate that the Veteran's compulsive checking interferes with his routine activities.  Further, although he described transient suicidal ideation during the May 2010 VA examination, as discussed above, the Veteran denied any current suicidal ideation. 

As previously noted, a GAF score is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

As discussed above, the evidence since the effective date of the grant of service connection reflects that the Veteran's overall disability picture continues to most closely approximate that contemplated by the 30 percent rating currently assigned.  

Under these circumstances, the Board finds that the record presents no basis for assignment of an initial rating in excess of 30 percent for the Veteran's service-connected PTSD, under the applicable rating criteria.

As a final point, the Board notes that the Veteran's own assertions, and those of his representative, advanced in written statements and during the February 2010 and August 2011 hearings, have been considered.  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the evidence of record indicates that the Veteran's PTSD is consistent with the assigned 30 percent initial rating.

Under the circumstances of this case, the Board finds that, since the effective date of the grant of service connection, the Veteran's PTSD has not met the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the April 20, 2006, effective date of the grant of service connection has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson (cited to above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.  

In regard to his claimed bilateral hearing loss the Veteran contends that he has hearing loss resulting from in-service noise exposure.  In his October 2007 claim for service connection, he described in-service noise exposure, including claymore mines, rifle fire, mortar rounds, and artillery fire.  In a March 2008 Hearing Loss Questionnaire, the Veteran reiterated that he experienced in-service noise exposure, including artillery fire, explosions, mortars, fire fights, gun fire, and incoming rockets.  He also reported that he worked for General Motors, both before and after service, where he wore ear protection.  He further stated that he had recreational noise exposure from deer hunting after service.  

The Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Veteran was afforded a VA audiological examination to evaluate his claimed hearing loss in April 2008.  The audiologist indicated that the Veteran's pre-induction and discharge examinations revealed normal hearing, bilaterally.  The Veteran described in-service noise exposure and added that he wore ear protection in the required areas during his pre-service and post-service employment with General Motors.  Audiometric testing revealed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The audiologist opined that the Veteran's loss of hearing sensitivity was less likely as not caused by acoustic trauma during service.  Her opinion was based on the Veteran's pre-induction and discharge examinations revealing normal hearing, bilaterally.  The audiologist added that the Veteran had an extensive history of noise exposure in the work arena, although he reported using ear protection.  

The April 2008 opinion was based on the finding that the Veteran had normal hearing on his pre-induction and discharge examinations.  However, a review of the service treatment records does show a possible threshold shift during service.  The Veteran underwent audiometric testing on pre-induction examination in July 1967, on induction examination in November 1967, and on separation examination in September 1969.  

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  Beginning in November 1967, service departments used ISO (ANSI) units.  For purposes of comparison, the table below shows the ASA measurements recorded on pre-induction examination in July 1967, with the comparable ISO (ANSI) measurements in adjacent parentheses.  At the time of the Veteran's July 1967 pre-induction examination, pure tone thresholds, in decibels, were noted as follows:


HERTZ

500
1000
2000
3000
4000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
10 (25)
10 (20)
10 (20)
Not tested
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
Not tested
10 (15)

The Veteran underwent audiometric testing on the date of his entry into service in November 1967.  The November 1967 testing was conducted applying ISO (ANSI) measurements and noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
Not tested
5
LEFT
0
-5
-10
Not tested
15

On separation examination in November 1969, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not tested
15
LEFT
15
15
15
Not tested
15

Thus, although the November 1969 audiometric testing reveals improved hearing as compared to the July 1967 testing, it reveals worse hearing as compared to the November 1967 testing.  The April 2008 audiologist failed to address the November 1967 results of audiometric testing or the apparent change in hearing acuity in her opinion.  

Moreover, to the extent that the audiologist's opinion was based on the finding that the Veteran's hearing was normal during service, the Board highlights that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

"[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  

Because VA undertook to provide a VA examination to evaluate the claimed bilateral hearing loss, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a supplemental opinion which addresses the service treatment records, including the November 1967 testing, and the apparent in-service threshold shift, is in order.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the audiologist who conducted the April 2008 VA examination is not available, or the designated audiologist is unable to provide the requested opinion without examining the Veteran.

Additionally, the Board notes that, subsequent to the April 2008 VA examination, the Veteran has submitted private medical evidence in support of his claim for service connection.  During treatment in July 2008, the Veteran gave a history of loud noise exposure during service and in the workplace.  The assessment was moderate to profound high frequency sensorineural hearing loss, related to noise exposure.  In correspondence dated in February 2010, the Ear, Nose, and Throat physician who evaluated the Veteran in July 2008 opined that the Veteran's type of hearing loss could be caused by the type of loud noise exposure that he had in service.  

While the February 2010 letter suggests a nexus between the current bilateral hearing loss and service, the opinion is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Nevertheless, in rendering a supplemental opinion, the VA examiner should specifically consider and address this opinion.  Further, the VA examiner should consider and address records of private audiometric testing, dated from February 1972 to August 1990 which were associated with the claims file in September 2011.  

The Board notes that, during his May 2010 VA examination to evaluate his PTSD, the Veteran reported that he received the majority of his medical treatment from his primary care provider, Dr. S.C., based out of the McLaren Medical Center.  Records of treatment from this physician and facility have not been associated with the claims file.  A February 1973 record regarding audiometric testing reflects that the Veteran saw Dr. P. for a complaint of his ears ringing at night.  Records of treatment from this physician have also not been associated with the claims file.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the AMC/RO should clarify whether the Veteran has received treatment pertaining to his claimed hearing loss disability from Dr. P., Dr. S.C., and/or the McLaren Medical Center, and, if so, take necessary steps to obtain the pertinent records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss.  Specifically ask the Veteran whether he has received treatment for hearing loss from Dr. P., Dr. S.C., and/or the McLaren Medical Center (identified above).  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

2.  After all available records have been associated with the claims file, forward the claims file to the audiologist that conducted the April 2008 VA examination, if available, for a supplemental opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current hearing loss which was incurred or aggravated as a result of active service.  The audiologist should consider and address the service treatment records (including the November 1967 testing and the apparent in-service threshold shift), the February 2010 opinion from Dr. K.M.S., and the records of private audiometric testing, dated from February 1972 to August 1990.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


